USCA11 Case: 19-15148    Date Filed: 10/15/2020   Page: 1 of 7



                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15148
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 4:18-cr-00052-MW-CAS-1



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,



                                 versus



PATRICK LEMUEL BASS,
a.k.a. Lem,

                                                    Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                           (October 15, 2020)
          USCA11 Case: 19-15148      Date Filed: 10/15/2020    Page: 2 of 7



Before JILL PRYOR, LAGOA and ANDERSON, Circuit Judges.

PER CURIAM:

      Defendant Patrick Bass appeals his 96-month sentence following his guilty

plea for conspiring to possess with intent to distribute methamphetamine. The

district court sentenced Bass pursuant to the career offender enhancement in the

Sentencing Guidelines. See U.S.S.G. § 4B1.1. On appeal, Bass argues that the

district court erred in sentencing him as a career offender because he did not have

two qualifying predicate convictions. We affirm.

                                         I.

      Bass pled guilty to one count of conspiracy to possess with intent to

distribute methamphetamine. Before his sentencing, a probation officer prepared a

presentence investigation report (“PSI”). The PSI applied the career offender

enhancement under the Sentencing Guidelines. See U.S.S.G. § 4B1.1(a). The PSI

explained that Bass qualified as a career offender because he had at least two prior

felony convictions for offenses that were either controlled substance offenses or

crimes of violence. The PSI identified three convictions that qualified as predicate

offenses: (1) a 2001 Alabama conviction for distribution of controlled substances,

(2) a 2005 Georgia conviction for attempt to manufacture methamphetamine, and

(3) a 2007 Georgia conviction for aggravated assault. After applying the career

offender enhancement, the PSI calculated Bass’s total offense level as 34 and his


                                          2
            USCA11 Case: 19-15148            Date Filed: 10/15/2020      Page: 3 of 7



criminal history category as VI, which yielded a guidelines range of 262 to 327

months’ imprisonment.

      Bass objected to the career offender enhancement. He argued that his 2005

Georgia conviction for attempting to manufacture methamphetamine did not

qualify as a controlled substance offense and that his 2007 Georgia conviction for

aggravated assault did not qualify as a crime of violence. After considering Bass’s

objections, the district court concluded that both convictions qualified as predicate

offenses. Because Bass had at least two prior felony convictions for controlled

substance offenses or crimes of violence, the district court found that he was a

career offender. Applying the career offender guideline, the district court

determined that Bass’s guidelines range was 262 to 327 months’ imprisonment.

      The court ultimately imposed a sentence substantially below this range,

sentencing Bass to 96 months’ imprisonment. After announcing the sentence, the

district court stated that it would have imposed the same sentence even if Bass

were not a career offender. According to the court, if Bass were not a career

offender, his guidelines range would have been 140 to 175 months’ imprisonment.

The court explained that even under this lower range, it would have imposed the

same sentence, stating “I would not have given you one day less than . . . the 96

months.” Doc. 97 at 33.1 This is Bass’s appeal.

      1
          “Doc.” numbers refer to the district court’s docket entries.

                                                  3
          USCA11 Case: 19-15148       Date Filed: 10/15/2020    Page: 4 of 7



                                          II.

      We review de novo whether a prior conviction qualifies as a predicate

offense for purposes of the career offender enhancement. See United States v.

Lange, 862 F.3d 1290, 1293 (11th Cir. 2017).

                                         III.

      Under the Sentencing Guidelines, a defendant is eligible for the career

offender sentencing enhancement if he “has at least two prior felony convictions of

either a crime of violence or a controlled substance offense.” U.S.S.G. § 4B1.1(a).

Bass argues that the district court erred in concluding that he had at least two prior

qualifying felony convictions. Bass does not dispute that his 2001 Alabama

conviction for distribution of controlled substances qualified as a controlled

substance offense for purposes of the career-offender enhancement. But Bass

claims that he had no second qualifying predicate conviction because, he says, his

2005 Georgia conviction for attempt to manufacture methamphetamine did not

qualify as a controlled substance offense and his 2007 Georgia conviction for

aggravated assault conviction did not qualify as a crime of violence. We need not

decide whether Bass’s Georgia aggravated assault conviction qualified as a crime

of violence because our precedent forecloses Bass’s argument that his Georgia

conviction for attempting to manufacture methamphetamine did not qualify as a

controlled substance offense.


                                           4
          USCA11 Case: 19-15148       Date Filed: 10/15/2020    Page: 5 of 7



      Under the Sentencing Guidelines, a “controlled substance offense” is

      an offense under federal or state law, punishable by imprisonment for
      a term exceeding one year, that prohibits the manufacture, import,
      export, distribution, or dispensing of a controlled substance . . . or the
      possession of a controlled substance . . . with intent to manufacture,
      import, export, distribute, or dispense.

U.S.S.G. § 4B1.2(b). Application Note 1 to the commentary to § 4B1.2 states that

this definition also includes attempt crimes. See id. § 4B1.2 cmt. n.1 (defining

“controlled substance offense” to “include the offenses of . . . attempting to

commit such offenses.”).

      Bass acknowledges that Application Note 1 adds attempt crimes to the list of

controlled substance offenses. But, Bass says, this commentary to the Guidelines

cannot broaden the definition of a controlled substance offense because

“[c]ommentary should only interpret the guidelines, not replace or modify the

guidelines.” Appellant’s Br. at 15–16. He points to a recent en banc decision from

the Sixth Circuit holding that attempt crimes do not qualify as controlled substance

offenses for purposes of the career offender guideline. See United States v. Havis,

927 F.3d 382, 387 (6th Cir. 2019) (en banc).

      Bass’s argument is foreclosed by binding precedent: our decision in United

States v. Smith, 54 F.3d 690 (11th Cir. 1995). In Smith, a defendant who was

sentenced as a career offender appealed his sentence, arguing that a conviction for

attempting to commit a drug crime did not count as a predicate offense for


                                          5
             USCA11 Case: 19-15148     Date Filed: 10/15/2020    Page: 6 of 7



determining career offender status. Id. at 691. We rejected his challenge,

explaining that Application Note 1 to the commentary to § 4B1.2 stated that the

term “controlled substance offense” included the offenses of attempting to commit

narcotic crimes. Id. at 693. We held that this commentary was “authoritative

unless it violate[d] the Constitution or a federal statute, or [was] inconsistent with,

or a plainly erroneous reading of, that guideline.” Id. (internal quotation marks

omitted). Because Application Note 1 did “not run afoul of the Constitution” and

was not “inconsistent with, or a plainly erroneous reading of, sections 4B1.1 or

4B1.2,” we held that the commentary “constitute[d] a binding interpretation of the

term ‘controlled substance offense.’” Id. (internal quotation marks omitted).

Neither this Court sitting en banc nor the Supreme Court has overruled Smith, so it

remains binding precedent and forecloses Bass’s challenge. See United States v.

Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (“Under the prior precedent

rule, we are bound to follow a prior binding precedent unless and until it is

overruled by this court en banc or by the Supreme Court” (internal quotation marks

omitted)).

      Because Bass raises no other argument that his conviction for attempted

manufacture of methamphetamine did not qualify as a controlled substance

offense, we conclude the district court did not err in treating this conviction as a




                                           6
           USCA11 Case: 19-15148           Date Filed: 10/15/2020        Page: 7 of 7



qualifying predicate offense and sentencing Bass under the career offender

enhancement. We affirm his sentence.2

       AFFIRMED.




       2
          Bass also argues that the district court erred at sentencing in calculating his criminal
history points by assigning too many points to certain of his prior convictions. But because Bass
was sentenced as a career offender, his criminal history category was automatically set at VI,
regardless of his criminal history points. See U.S.S.G. § 4B1.1(b) (“A career offender’s criminal
history category in every case under this subsection shall be Category VI.”). Therefore, any
error in the district court’s calculation of Bass’s criminal history score was harmless.
                                                7